Citation Nr: 1023623	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-49 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from November 1948 to December 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an initial compensable evaluation for his 
hearing loss disability.

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

A VA audiological examination was scheduled and carried out 
in June 2009.  Diagnostic testing resulted in the following 
puretone thresholds:




HERTZ





1000
2000
3000
4000

Right

50
55
55
65

Left

45
55
50
60


Speech discrimination scores were 92 percent for the right 
tear and 75 percent for the left.  The examiner noted that 
the data was most consistent with bilateral sensorineural 
impairment.

The Veteran subsequently submitted the report of a private 
audiological test carried out in October 2009.  Those results 
reflect the following puretone thresholds:




HERTZ





1000
2000
3000
4000

Right

55
60
60
75

Left

65
65
70
75


Unfortunately, as this testing did not include Maryland CNC 
Speech testing, and so cannot be used to evaluate the 
Veteran's hearing loss under VA standards.  However, the 
thresholds assessed during the private testing reflect a 
higher level of hearing loss.  In fact, the private testing 
results show that the Veteran's left ear hearing loss 
comports with the exceptional pattern of hearing specifically 
discussed in § 4.86.  As there is conflict in the results of 
these two audiometric examinations, and the more recent 
examination suggests worsening, the Board has determined that 
an additional examination should be carried out.  Such 
examination should specifically address the differing 
puretone thresholds.

Finally, the Board notes that in his December 2009 
substantive appeal, the Veteran stated that his hearing loss 
had caused serious impairment in his work.  The Veteran has 
therefore raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a Veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The U.S. Court of Appeals for Veterans 
Claims recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  As such, future adjudication of the 
Veteran's claim should include the issue of TDIU, in 
accordance with the holding in Rice.

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for VA 
audiological examination to determine the 
current severity of his hearing loss 
disability  Any and all studies, tests 
and evaluations deemed necessary by the 
examiner should be performed, and the 
results reported in detail.  The claims 
file and a copy of this remand should be 
provided to the examiner for review. The 
examiner should elicit a complete history 
from the Veteran.  

The examiner should specifically describe 
the effect of the Veteran's hearing loss 
disability on his occupational 
functioning and daily activities.  The 
examiner should also discuss any conflict 
between the VA evaluations and that 
performed privately in October 2009.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

3.  Readjudicate the claim on appeal, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.   If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



